Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Agreement (“Agreement”) is entered into this 13th day of April, 2005 (the
“Effective Date”) by and between Rayovac Corporation (“Rayovac”) and Lester Lee
(“Lee”).

 

WHEREAS, Lee is currently employed by Rayovac as President – North America; and

 

WHEREAS, Lee and Rayovac are parties to an Amended and Restated Employment
Agreement dated January 1, 2004 (the “Employment Agreement”); and

 

WHEREAS, Rayovac and Lee have agreed that Lee’s last day of employment with
Rayovac is April 15, 2005; and

 

WHEREAS, Rayovac and Lee desire to resolve all outstanding issues or future
issues of any kind and reach a full and final settlement as to the Employment
Agreement and all other issues relating to Lee’s employment with Rayovac.

 

NOW THEREFORE, for and in consideration of the foregoing and of the terms,
conditions and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, Lee
and Rayovac agree as follows:

 

I. TERMINATION OF EMPLOYMENT. Lee’s last day of employment with Rayovac is April
15, 2005.

 

II. ACKNOWLEDGEMENT AND CONSIDERATION. In consideration of the promises set
forth herein, Rayovac will provide to Lee those payments and other remuneration
set forth in Exhibit B. Lee acknowledges that he is not otherwise entitled to
many of the benefits provided under this Agreement. Lee acknowledges and
understands that he will not receive all of the benefits hereunder unless he
signs this Agreement and it becomes effective.

 

III. GENERAL RELEASE BY LEE. Except as set forth in Paragraph IV below, Lee on
his own behalf and for his spouse, heirs, successors, assigns, executors and
representatives of any kind, hereby releases and forever discharges Rayovac, its
subsidiaries and affiliates, and its and their present and former employees,
directors, officers, agents, shareholders, and insurers (collectively, the
“Released Parties”), from any and all claims, demands, rights, liabilities, and
causes of action of any kind or nature, known or unknown, arising prior to or on
the execution date of this Agreement, including but not limited to any claims,
demands, rights, liabilities and causes of actions arising or having arisen out
of or in connection with his employment or his termination of employment with
Rayovac, except as provided in Paragraph IV below or as otherwise set forth in
this Agreement. This release specifically includes, but is not limited to, a
release of any and all claims pursuant to the Age Discrimination in Employment
Act

 

1



--------------------------------------------------------------------------------

(“ADEA”), 29 U.S.C. § 621 et seq., the Wisconsin Fair Employment Act, Wis.
Stats., §§ 111.31-111.395, Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., 42 U.S.C. §§ 1981-1986, the Civil Rights Act of 1991, the
Americans with Disabilities Act, all claims for defamation and wrongful
discharge, and any other claims whether based on contract or tort.

 

IV. CLAIMS NOT WAIVED OR RELEASED. Lee and the Released Parties understand that
this Agreement does not waive or release any claims that Lee may have under (a)
any worker’s compensation law; (b) any plan currently maintained by Rayovac that
provides for retirement benefits or the benefits and entitlements set forth in
Exhibit B; (c) any law or any policy or plan currently maintained by Rayovac
that provides health insurance continuation or conversion rights; (d) any claim
that the parties by law may not waive, or claims under this Agreement; or (e)
any claim for indemnity for third party claims against Lee for actions taken
while he was an employee of Rayovac, as provided under Wisconsin Statutes and
Rayovac by-laws, including attorney fees to the extent available under those
statutes or by-laws. Lee agrees to tender defense of any such claims, and be
represented by counsel for Rayovac, unless there is a conflict of interest.

 

V. GENERAL RELEASE BY RAYOVAC. Except as set forth in Paragraph IV above or as
otherwise set forth in this Agreement, and excluding acts of Lee finally found
under the Dispute Resolution procedure of paragraph XI to be violative of Wis.
Stats. §180.0851(2)(a), Released Parties hereby release and forever discharge
Lee, on his own behalf and for his spouse, heirs, successors, assigns, executors
and representatives of any kind, from any and all claims, demands, rights,
liabilities, and causes of action of any kind or nature, known or unknown
arising prior to or on the date of execution of this Agreement, including but
not limited to any claims, demands, rights, liabilities, and causes of actions
arising or having arisen out of or in connection with Lee’s employment or his
termination of employment with Rayovac.

 

VI. COVENANT NOT TO SUE. Lee understands and agrees that this Agreement does
prohibit Lee from initiating a lawsuit against the Released Parties for any
claim released in Paragraph III and does prohibit Lee from recovering any money
damages or any other moneys for himself for any claim released under Paragraph
III through an action or proceeding brought by others. Lee further understands
that if he is finally found to have materially violated this Agreement, Rayovac
may recover or discontinue some or all of the payments, benefits and other
rights provided in exchange for acceptance of this Agreement in accordance with
the Dispute Resolution procedure set forth in Paragraph XI below.

 

VII. CONFIDENTIALITY/NON-DISPARAGEMENT. The parties mutually agree to keep the
terms of this Agreement completely confidential, except that Lee may share
information concerning the terms of this Agreement with his family, and as
necessary for purposes of legal or tax advice, with his attorney and tax
advisor, or with any future employer as to non-compete or information
confidentiality terms, subject to the understanding that his family attorney and
tax advisor will also keep the terms of this

 

2



--------------------------------------------------------------------------------

Agreement completely confidential, or pursuant to any legal process, and that
any deliberate breach by them will be considered a breach by Lee. Rayovac may
disclose this Agreement consistent with its reporting responsibilities as a
public company. The parties also agree not to make disparaging remarks to
customers, suppliers or others about Rayovac’s business, products or employees,
or about Lee. Rayovac will issue a press release and an internal communication,
as approved by the parties, concerning Lee’s departure. Anyone requesting an
employment reference shall be referred to the internal communication and,
consistent with Rayovac policy, will be provided with no information other than
confirmation of dates of employment.

 

VIII. NON-ADMISSION. This Agreement does not constitute an admission by either
party that any action it took prior to the date hereof with respect to the other
was wrongful, unlawful or in violation of any statute, law or regulation.
Instead, this Agreement is entered into solely for the purposes of compromise
and to clarify the parties’ respective rights and obligations.

 

IX. NOTICES. Any Notice to be given under this Agreement shall be in writing,
and shall be deemed to have been duly given: (a) when delivered personally; (b)
by facsimile, or by electronic mail to Lee upon confirmation of receipt; (c) one
day after delivery by overnight courier; or (d) on the fifth day following the
date of deposit in the United States mail if sent first class, postage prepaid,
by registered or certified mail. The addresses for such Notices shall be as
follows:

 

For notices and communications to the Company:

 

Rayovac Corporation

6 Concourse Parkway

Suite 3300

Atlanta, GA 30328

Facsimile: (770) 393-4515

Attention: James T. Lucke

 

For notices and communications to the Executive:

 

Lester Lee

4596 Signature Drive

Middleton, Wisconsin 53562

lleeoo@charter.net

 

With a copy to:

 

Stephen E. Kravit

Kravit, Hovel, Krawczyk & Leverson s.c.

825 N. Jefferson

Milwaukee, WI 53202

Facsimile: (414) 271-8135

kravit@kravitlaw.com

 

3



--------------------------------------------------------------------------------

X. PREVIOUS AGREEMENTS. Except as otherwise provided in this Agreement, the
Employment Agreement (other than Sections 6, 7 and 9 thereof) and all other
agreements between the parties concerning Lee’s employment and entitlement to
restricted stock are hereby terminated and all rights and obligations thereunder
are of no further force or effect. Lee understands and agrees that this document
and Sections 6, 7 and 9 of the Employment Agreement contain the entire agreement
between Lee and Rayovac relating to his employment with Rayovac, that this
Agreement supersedes and displaces any prior agreements (other than Sections 6,
7 and 9 of the Employment Agreement) and discussions between Lee and Rayovac
relating to such matters and that he may not rely on any such prior agreements
and discussions. Lee specifically acknowledges that any shares of restricted
stock with respect to which the restrictions on such shares have not lapsed as
of the date of Lee’s termination of employment (as set forth in Paragraph I) in
accordance with the terms of the agreements evidencing the awards of such shares
of restricted stock shall be forfeited to Rayovac. Lee also specifically
acknowledges that, for purposes of Section 9(j) of the Employment Agreement,
Rayovac’s obligation to pay Lee’s legal fees in connection with the negotiation
and preparation of this Agreement shall be limited to the amount certified by
Lee’s counsel to have been actually incurred, not to exceed $20,000.00. Rayovac
agrees to pay such counsel fees as certified promptly after submission. Disputes
under paragraphs 6, 7 and 9 of the Employment Agreement will be resolved under
the Dispute Resolution procedure of paragraph XI, herein. Nothing in paragraphs
6, 7 or 9 of the Employment Agreement shall be construed to deny Lee the right
to use the general knowledge and experience he has gained in his 20 years of
business experience in future employment.

 

XI. GOVERNING LAW/DISPUTES/WAIVER OF JURY TRIAL. This Agreement shall be
construed under and governed by the laws of the State of Wisconsin, without
reference to its conflicts of law principles. Any dispute under this Agreement
shall be resolved by private, binding arbitration. A dispute is initiated by
Notice as defined herein, which shall be a written demand, to include all known
facts and issues concerning the dispute and a clear statement of what the
petitioner wants and why, served as per the Notice provisions of this Agreement.
Within 10 business days, the respondent(s) so served shall respond with any
known facts and issues constituting a defense. The parties to the dispute agree
to meet personally or by counsel to attempt to resolve the dispute in good
faith, within 30 days of the initial demand. If the dispute is not resolved, at
that meeting the parties will agree on one arbitrator. If an arbitrator cannot
be agreed, the parties will each select an arbitrator, who shall jointly choose
a third. The arbitration will then proceed before all three arbitrators. The
dispute will be submitted for final, binding decision by the arbitrator(s) so
selected no later than 90 days from the initial demand. In no event shall any
payments due under this Agreement be withheld until there is a final decision
from the arbitrator(s) ordering such payments to be discontinued. If there is
need for injunctive relief concerning paragraphs 6, 7 or 9 of the Employment
Agreement, or if there is no response within the times outlined in this
paragraph, then the petitioner may file for such relief in court in Dane

 

4



--------------------------------------------------------------------------------

County or the federal courts of the Western District of Wisconsin, however after
the temporary relief phase of the proceeding is concluded, and for purposes of
any damages claim, the judge must return the matter to binding arbitration.
Costs of the arbitrator(s) shall be paid initially equally by the parties. The
arbitrator(s) may, but is not required to, award costs of the arbitration to any
party, including attorney fees.

 

XII. VOLUNTARY AGREEMENT. Lee acknowledges and states that he has read and
understands this Agreement and has entered into it knowingly and voluntarily.

 

XIII. CONSIDERATION AND REVOCATION PERIOD. Lee hereby acknowledges that, among
other rights, he is waiving and releasing any rights he may have under ADEA,
that he was given a copy of this Agreement and was given twenty-one (21) days to
review it and consider whether to sign it, and that he was encouraged by Rayovac
to consult an attorney during said twenty-one (21) day period about his
Agreement. Lee further acknowledges that the consideration given for this
release of claims is in addition to anything of value to which he was already
entitled and that the release does not relate to claims under the ADEA that may
arise after this Agreement is executed. Lee further understands that for a
period of seven (7) days following his execution of this Agreement, he may
revoke the Agreement by doing so in writing and that the Agreement will not
become enforceable or effective until the revocation period has expired without
revocation. Any revocation must be delivered to the Human Resources Department
at Rayovac’s North American Headquarters.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
written below. Facsimile signatures shall be considered valid. Each signator to
this Agreement represents that he is duly authorized to sign and bind his or its
interest.

 

Rayovac Corporation   Lester Lee By:  

/s/ Kent J. Hussey

--------------------------------------------------------------------------------

 

/s/ Lester Lee

--------------------------------------------------------------------------------

Date:   April 13, 2005   Date:   April 13, 2005

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

AMENDED & RESTATED

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of the 1st day of January, 2004, by and between Rayovac Corporation, a
Wisconsin corporation (the “Company”), and Lester Lee (the “Executive”).

 

WHEREAS, the Executive has been employed by the Company and its Remington
Products Company, L.L.C. subsidiary (“Remington”) as President, Remington North
America pursuant to an Employment Agreement between the Executive and the
Company dated October 7, 2003 (“Previous Rayovac Agreement”) and a Change of
Control Agreement between Executive and Remington dated September 20, 2000
(“Remington Change of Control Agreement”); and

 

WHEREAS, the Company desires to amend and restate the Previous Rayovac Agreement
and terminate and cancel the Remington Change of Control Agreement and to employ
the Executive upon the terms and conditions set forth herein and the Executive
is willing and able to accept such employment on such terms and conditions.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1. Employment Duties and Acceptance. The Company hereby employs the Executive,
and the Executive agrees to serve and accept employment with the Company as its
President, North America. The Executive shall be based in Madison, Wisconsin,
shall be a member of the Company’s executive committee and shall report to the
Chairman and Chief Executive Officer. During the Term (as defined below), the
Executive shall devote all of his working time to such employment and
appointment, shall devote his best efforts to advance the interests of the
Company and shall not engage in any other business activities, as an employee,
director, consultant or in any other capacity, whether or not he receives any
compensation therefor, without the prior written consent of the Board of
Directors of the Company (the “Board”). Notwithstanding the foregoing, consent
is not required for activities established prior to the date hereof.

 

2. Term of Employment. Subject to Section 4 hereof, the Executive’s employment
and appointment hereunder shall be for a term commencing on January 1, 2004 and
expiring on December 31, 2006 (the “Term”).

 

2



--------------------------------------------------------------------------------

3. Compensation. In consideration of the performance by the Executive of his
duties hereunder, the Company shall pay or provide to the Executive the
following compensation, which the Executive agrees to accept in full
satisfaction for his services, it being understood that necessary withholding
taxes, FICA contributions and the like shall be deducted from such compensation:

 

  (a) Initial Consideration. In consideration for Executive waiving rights under
the Remington Change of Control Agreement and entering into this Agreement, the
Company will make a one-time, non-elective contribution to the Company’s
Deferred Compensation Plan on Executive’s behalf in the amount of Seven Hundred
Forty Five Thousand Dollars ($745,000). Executive shall also retain all rights
to Restricted Stock he had been granted in the Company pursuant to the Previous
Rayovac Agreement.

 

  (b) Base Salary. The Executive shall receive a base salary equal to an amount
no less than Three Hundred Seventy-Five Thousand dollars ($375,000) per annum
effective January 1, 2004 for the duration of the Term (“Base Salary”), which
Base salary shall be paid in equal semi-monthly installments. The Board will
review from time to time the Base Salary payable to the Executive hereunder and
may, in its discretion, increase the Executive’s Base Salary.

 

  (c) Bonus. The Executive shall be entitled to receive the bonus that would
have been due as an employee of Remington for calendar year 2003, if and when
such bonus would have been due under the Remington bonus plan, including the
Super Performance provisions as amended August 28, 2003. The Executive shall
also receive a bonus for each fiscal year ending during the Term, payable
annually in arrears, which shall be based on seventy-five percent (75%) of Base
Salary, provided the Company achieves certain annual performance goals
established by the Board from time to time (the “Bonus”). The Executive shall be
entitled to receive only seventy-five percent (75%) of any Bonus earned during
the Company’s fiscal year ending September 30, 2004.

 

  (d) Insurance Coverage and Benefit Plans. The Executive shall be entitled to
such insurance and all other benefits as are generally made available by the
Company to its executive officers from time to time, including participation in
the company’s Comprehensive Medical Plan, Dental Insurance Plan, Long Term
Disability Plan, Business Travel Accident Plan, Profit Sharing and Savings Plan
(401(k)), Executive Deferred Compensation and life insurance programs, and
Supplemental Employment Retirement Plan (with the first contribution to such
Supplemental Employment Retirement Plan to be made October 1, 2004).

 

  (e) Residence. The Company will provide Executive a suitable residence for
Executive in the Madison, WI area during the Term of this Agreement.

 

3



--------------------------------------------------------------------------------

       Executive will furnish the residence at his expense and he will be
responsible for day-to-day costs associated with use of such residence, such as
utilities, general maintenance, lawn care/snow removal. Executive’s right to use
the residence shall cease upon termination of his employment with the Company,
regardless of reason for such termination.

 

  (f) Vacation. The Executive shall be entitled to four (4) weeks vacation each
year.

 

  (g) Expenses. The Executive shall be entitled to reimbursement of all
reasonable and documented expenses actually incurred or paid by the Executive in
the performance of the Executive’s duties under this Agreement, upon
presentation of expense statements, vouchers or other supporting information in
accordance with Company policy.

 

  (h) Vehicle. The Executive shall be provided with the use of a leased vehicle
in accordance with the terms and conditions of the Company’s executive leased
vehicle policy.

 

4. Termination.

 

  (a) Termination by the Company with Cause. The Company shall have the right at
any time to terminate the Executive’s employment hereunder without prior notice
upon the occurrence of any of the following (any such termination being referred
to as a termination for “Cause”):

 

  (i) the commission by the Executive of any deliberate and premeditated acts
taken by the Executive in bad faith against the interests of the Company;

 

  (ii) the Executive has been convicted of, or pleads nolo contendere with
respect to, any felony, or of any lesser crime or offense having as its
predicate element fraud, dishonesty or misappropriation of the property of the
Company;

 

  (iii) the habitual drug addiction or intoxication of the Executive, which
negatively impacts his job performance, or the Executive’s failure of a
Company-required drug test;

 

  (iv) the willful failure or refusal of the Executive to perform his duties as
set forth herein or the willful failure or refusal to follow the direction of
the President, the CEO or the Board, provided such failure or refusal continues
after thirty (30) days of the receipt of notice in writing from the President,
the CEO or the Board of such failure or refusal, which notice refers to this
Section 4(a) and indicates the Company’s intention to terminate the Executive’s
employment hereunder if such failure or refusal is not remedied within such
thirty (30) day period; or

 

4



--------------------------------------------------------------------------------

  (v) the Executive breaches any of the terms of this Agreement or any other
agreement between the Executive and the Company which breach is not cured within
thirty (30) days subsequent to notice from the Company to the Executive of such
breach, which notice refers to this Section 4(a) and indicates the Company’s
intention to terminate the Executive’s employment hereunder if such breach is
not cured within such thirty (30) day period.

 

If the definition of termination for “Cause” set forth above conflicts with such
definition in any other agreements between the parties, the definition set forth
herein shall control.

 

  (b) Termination by Company for Death or Disability. The Company shall have the
right at any time to terminate the Executive’s employment hereunder upon thirty
(30) days prior written notice upon the Executive’s inability to perform his
duties hereunder by reason of any mental, physical or other disability for a
period of at least six (6) consecutive months (for purposes hereof, “disability”
has the same meaning as in the Company’s disability policy). If within 30 days
after such notice of termination is given, the Executive shall not have returned
to the full-time performance of his duties. The Company’s obligations hereunder
shall, subject to the provisions of Section 5(b), also terminate upon the death
of the Executive.

 

  (c) Termination by Company without Cause. The Company shall have the right at
any time to terminate the Executive’s employment for any other reason without
Cause upon sixty (60) days prior written notice to the Executive.

 

  (d) Voluntary Termination by Executive. The Executive shall be entitled to
terminate his employment and appointment hereunder upon sixty (60) days prior
written notice to the Company. Any such termination shall be treated as a
termination by the Company for “Cause” under Section 5.

 

  (e) Notice of Termination. Any termination by the Company for Cause shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 8. For purposes of this Agreement, a “Notice of
Termination” means a written notice given prior to the termination which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the termination date is other than the date of receipt of
such notice, specifies the termination date of this Agreement (which date shall
be not more than fifteen (15) days after the giving of such notice). The failure
by the Company to set forth in the Notice of Termination

 

5



--------------------------------------------------------------------------------

       any fact or circumstance which contributes to a showing of Cause shall
not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing its rights hereunder.

 

5. Effect of Termination of Employment.

 

  (a) With Cause. If the Executive’s employment is terminated with Cause, the
Executive’s salary and other benefits specified in Section 3 shall cease at the
time of such termination, and the Executive shall not be entitled to any
compensation specified in Section 3 which was not required to be paid prior to
such termination; provided, however, that the Executive shall be entitled to
continue to participate In the Company’s medical benefit plans to the extent
required by law.

 

  (b) Without Cause, Death or Disability. If the Executive’s employment is
terminated by the Company without Cause or by reason of death or disability,
then the Company shall pay the Executive the amounts and provide the Executive
the benefits as follows:

 

  (i) The Company shall pay to the Executive as severance, an amount in cash
equal to double the sum of (i) the Executive’s Base Salary, and (ii) the annual
Bonus (if any) earned by the Executive pursuant to any annual bonus or incentive
plan maintained by the Company in respect of the fiscal year ending immediately
prior to the fiscal year in which the termination occurs, such cash amount to be
paid to the Executive ratably monthly in arrears over the Non-Competition Period
(as defined below).

 

  (ii) For the greater of (i) the 24-month period immediately following such
termination or (ii) the remainder of the Term, the Company shall arrange to
provide the Executive and his dependents the additional benefits specified in
Section 3(c). Benefits otherwise receivable by the Executive pursuant to this
Section 5(b)(ii) shall cease immediately upon the discovery by the Company of
the Executive’s breach of the covenants contained in Section 6 or 7 hereof.

 

  (iii) The Executive’s accrued vacation (determined in accordance with Company
policy) at the time of termination shall be paid as soon as reasonably
practicable.

 

  (iv) Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

 

  (v) If the Executive’s employment with the Company terminates during the Term,
the Executive shall not be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by the Company pursuant
to this Section 5.

 

6



--------------------------------------------------------------------------------

6. Agreement Not to Compete.

 

  (a) The Executive agrees that during the Non-Competition Period (as defined
below), he will not, directly or indirectly, in any capacity, either separately,
jointly or in association with others, as an officer, director, consultant,
agent, employee, owner, principal, partner or stockholder of any business, or in
any other capacity, engage or have a financial interest in any business that is
involved in the manufacturing, sourcing, distributing, repairing, servicing or
retail sale of consumer batteries, consumer battery accessories, men’s or
women’s consumer electric shavers and hair trimming and clipping products in
North America (a “Competing Business”) (excepting only (a) the ownership of not
more than 5% of the outstanding securities of any class listed on an exchange or
the Nasdaq Stock Market and (b) acting as an officer, director, consultant,
agent, employee, principal or partner of a division, subsidiary (direct or
indirect) or parent (direct or indirect) of a Competing Business, which
division, subsidiary (direct or indirect) or parent (direct or indirect) is not
involved in the manufacturing, sourcing, distributing, repairing, servicing or
retail sale of consumer batteries, consumer battery accessories, men’s or
women’s consumer electric shavers or hair trimming or clipping products in North
America. The “Non-Competition Period” is (i) the longer of the Executive’s
employment with the Company or the time period which he serves as a director of
the Company or any subsidiary of the Company plus (ii) a period of one (1) year
thereafter.

 

  (b) Without limiting the generality of clause (a) above, the Executive further
agrees that during the Non-Competition Period, he will not, directly or
indirectly, in any capacity, either separately, jointly or in association with
others, solicit or otherwise contact any of the Company’s customers or
prospects, as shown by the Company’s records, that were customers or prospects
of the Company at any time during the Non-Competition Period if such
solicitation or contact is for the general purpose of selling products as
defined in Section 6(a).

 

  (c) The Executive agrees that during the Non-Competition Period, he shall not,
other than in connection with employment for the Company, solicit the employment
or services of any employee of Company who is or was an employee of Company at
any time during the Term, nor hire any active employee of Company for any other
business; provided, however that the provisions of this Section 6(c) shall not
apply with respect to any employee whose employment with the Company or
Remington was terminated at any time following the close of the transaction.

 

  (d) If a court determines that the foregoing restrictions are too broad or

 

7



--------------------------------------------------------------------------------

       otherwise unreasonable under applicable law, including with respect to
time or space, the court is hereby requested and authorized by the parties
hereto to modify the foregoing restrictions to include the maximum restrictions
allowed under the applicable law. The covenants and agreements set forth in this
Section 6 shall be deemed, and shall be construed as, separate and independent
covenants and agreements, and should any part or provision of such covenants or
agreements be held invalid, void or unenforceable by any court of competent
jurisdiction, such invalidity, voidness or unenforceability shall in no way
render invalid, void or unenforceable any other part or provision thereof or any
separate covenant not declared invalid, void or unenforceable; and this Section
6 shall in that case be construed as if the void, invalid or unenforceable
provisions were omitted.

 

  (e) For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated subsidiaries and affiliates of
the Company, including Remington.

 

7. Secret Processes and Confidential Information.

 

  (a) The Executive recognizes and acknowledges that he has had and will have
access to certain highly sensitive, special, unique information of the Company
that is confidential or proprietary. The Executive hereby covenants and agrees
that he will not (except in the performance of his services under this
Agreement): (a) use or disclose any Trade Secrets during the Term and for a
period of five years thereafter for so long as they remain Trade Secrets and (b)
use or disclose any Confidential Information during the term of his employment
with the Company and for a period of three (3) years thereafter, provided,
however, that the foregoing restrictions shall not apply to (1) items that have
entered the public domain other than by an unauthorized disclosure by the
Executive, (2) any items required to be disclosed by a governmental authority or
under applicable law, or (3) Confidential Information received subsequently from
third parties not known by the Executive to be subject to confidentiality
restrictions.

 

  (b) For purposes of this Agreement, (A) “Trade Secret” means any currently
existing information of the Company, including, without limitation, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a set of guidelines, a procedure, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers of the Company, that derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other persons who can obtain economic value from its
disclosure or use and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy or otherwise constitutes a trade secret
under applicable law; and

 

8



--------------------------------------------------------------------------------

       (B) ”Confidential Information” is any currently existing data or
information of the Company other than Trade Secrets, which is competitively
sensitive and not generally known to the public.

 

  (c) The Executive will promptly disclose to the Company and to no other
person, firm or entity all inventions, discoveries, improvements, trade secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, in each case pertaining to
products produced and sold by the Company which are conceived or learned by the
Executive during the period of the Executive’s employment with the Company,
either alone or with others, which relate to or result from the actual or
anticipated business or research of the Company or which result, to any extent,
from the Executive’s use of the Company’s premises or property (collectively
called the “Inventions”).

 

The Executive acknowledges and agrees that all the Inventions shall be the sole
property of the Company, and the Executive hereby assigns to the Company all of
the Executive’s rights and interests in and to all of the Inventions, it being
acknowledged and agreed by the Executive that all the Inventions are works made
for hire. The Company shall be the sole owner of all domestic and foreign rights
and interests in the Inventions. The Executive agrees to assist the Company at
the Company’s expense to obtain and from time to time enforce patents and
copyrights on the Inventions.

 

  (d) The Executive acknowledges that all Trade Secrets and Confidential
Information are and shall be the sole, exclusive and valuable property of the
Company, and that he does not have and shall not acquire any right, title or
interest therein. Any and all printed, typed, written or other material that the
Executive may have in his possession or obtain with respect to Trade Secrets or
Confidential Information (including without limitation all copyrights therein)
shall be and remain the exclusive property of the Company, and any and all
material (including any copies) shall, upon request of the Company, be promptly
delivered by the Executive to the Company.

 

8. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally, (b)
upon confirmation of receipt when such notice or other communication is sent by
facsimile, (c) one day after delivery to an overnight delivery courier, or (d)
on the fifth day following the date of deposit in the United States mail if sent
first class, postage prepaid, by registered or certified mail. The addresses for
such notices shall be as follows:

 

For notices and communications to the Company:

 

Rayovac Corporation

601 Rayovac Drive

Madison, WI 53711

Facsimile: (608) 278-6666

Attention: James T. Lucke

 

9



--------------------------------------------------------------------------------

For notices and communications to the Executive:

 

Lester Lee

172 Catalpa Road

Wilton, Connecticut 06897

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

9. General.

 

  (a) Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Wisconsin, without reference to its conflicts of law
principles. The parties agree that they shall submit to the exclusive,
jurisdiction of the state and federal courts located in the State of Wisconsin
with respect to any dispute arising under this Agreement.

 

  (b) Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

 

  (c) Successors and Assigns. This Agreement shall be binding upon the
Executive, without regard to the duration of his employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him. This Agreement shall
also be binding upon and insure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.

 

10



--------------------------------------------------------------------------------

  (d) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

 

  (e) Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation during his employment
hereunder in any benefit, bonus, incentive or other plan or program provided by
the Company or any of its affiliates and for which the Executive may qualify.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company or any affiliated company at
or subsequent to the date of the Executive’s termination of employment with the
Company shall, subject to the terms hereof or any other agreement entered into
by the Company and the Executive on or subsequent to the date hereof, be payable
in accordance with such plan or program.

 

  (f) Mitigation. In no event shall the Executive be obligated to seek other
employment by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement.

 

  (g) Equitable Relief. The Executive expressly agrees that breach of any
provision of Sections 6 or 7 of this Agreement would result in irreparable
injuries to the Company, that the remedy at law for any such breach will be
inadequate and that upon breach of such provisions, the Company, in addition to
all other available remedies, shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction without the necessity
of proving the actual damage to the Company.

 

  (h) Entire Agreement. This Agreement and the schedule hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof.

 

  (i) Prior Agreements. This Agreement constitutes the entire understanding of
the parties hereto with respect to Executive’s employment with the Company and
Remington and supersedes all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof. This
Agreement supercedes and cancels the Previous Rayovac Agreement, the Remington
Change of Control Agreement, and all other previous agreements relating to the
employment of Executive by the Company or Remington; provided, however, that (i)
Restricted Stock Agreements between the Company and the Executive entered into
prior to the date of this Agreement and (ii) the Super Performance Agreement
between Executive and Remington as amended August 28, 2003 relating to Remington
bonuses payable for calendar year 2003 shall continue in full force and effect.

 

11



--------------------------------------------------------------------------------

  (j) Attorney’s Fees. The Company shall reimburse the Executive for any and all
legal fees and expenses incurred by the Executive, as such fees and expenses are
incurred, in connection with any litigation or dispute between the parties under
this Agreement including, but not limited to, legal fees and expenses incurred
by the Executive in connection with any litigation brought in good faith by the
Executive under this Agreement. The Company shall also reimburse the Executive
as such fees and expenses are incurred by him in connection with the review and
negotiation of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

RAYOVAC CORPORATION By:  

/s/ David A. Jones

--------------------------------------------------------------------------------

    David A. Jones     Chairman and     Chief Executive Officer

 

EXECUTIVE:

/s/ Lester Lee

--------------------------------------------------------------------------------

Name: Lester Lee

 

12



--------------------------------------------------------------------------------

EXHIBIT B

 

SUMMARY OF CONSIDERATION TO LEE

PURSUANT TO PARAGRAPH II



--------------------------------------------------------------------------------

EXHIBIT B

 

SUMMARY OF CONSIDERATION TO LEE

PURSUANT TO PARAGRAPH II

 

1. Cash Payments. In addition to his regular salary payments through April 15,
2005, Lee shall be entitled to cash payments from Rayovac, as follows:

 

A. An amount equal to $1,495,312.00, paid in accordance with the following
schedule:

 

i. On November 1, 2005, $436,132.67; and

 

ii. On the first day of each succeeding month until and including April 1, 2007,
$62,304.67.

 

B. On November 1, 2005, an amount equal to $891,000.00.

 

i. Pursuant to Paragraph X of the Agreement, Lee agrees to forfeit all of his
restricted stock.

 

C. On November 1, 2005, an amount equal to two (2) multiplied by five percent
(5%) of the limitation in effect under section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”), for plan years beginning in 2005.
Because the amount of such limitation is $210,000.00, the payment called for
under this Paragraph 1(C) shall equal $21,000.00.

 

D. On May 1, 2005, an amount equal to the value of Lee’s unused three weeks of
vacation.

 

The cash payments described above shall be made net of any federal, state or
local income, employment or other taxes required to be withheld. For this
purpose, federal income taxes on payments made in 2005 shall be withheld at the
rate of 25 percent (25%), and 35 percent (35%) on amounts in excess of $1
million.

 

Notwithstanding the foregoing, no payments shall be made pursuant to
Subparagraph 1(A), (B) or (C) until Lee has vacated the House (as defined in
Paragraph 3 below).

 

2. Benefit Continuation. For the 24-month period beginning on May 1, 2005,
Rayovac shall arrange to provide Lee and his dependents the following benefits
at levels substantially similar to those provided to Lee and his dependents by
Rayovac immediately prior to May 1, 2005, with the cost of each such benefit to
be borne by Lee and Rayovac in the same proportions as they were immediately
before May 1, 2005:

 

A. Medical and dental insurance;

 

B. Life insurance;

 

C. Supplemental executive life insurance;



--------------------------------------------------------------------------------

D. Long-term disability insurance; and

 

E. Supplemental long-term disability insurance.

 

Lee acknowledges that the provision of medical and dental insurance coverage
pursuant to Paragraph 2(A) above shall satisfy Rayovac’s obligations to provide
continuation coverage under Code section 4980B, and that Rayovac’s obligation to
provide that continuation coverage will end before the expiration of the
24-month period described above if Rayovac’s obligation to provide such
continuation coverage would end before that time, determined as if Code section
4980B required Rayovac to provide that coverage for 24 months, rather than for
18 months.

 

3. Housing. Lee shall be entitled to remain in residence at the house owned by
Rayovac and located at 4596 Signature Drive, Middleton, Wisconsin (the “House”)
without payment through June 30, 2005. Lee shall be entitled to remain in
residence in the House through August 31, 2005 in exchange for the payment of
$3,000.00 for each calendar month (or portion thereof) beginning after June 30,
2005 during which he remains in residence.

 

4. Other Benefits. Rayovac shall provide Lee with the following additional
benefits:

 

A. Lee shall be entitled to retain his current company-provided car (for which
Rayovac shall continue to make the lease payments to Lee of $1250.00 per month)
and his gasoline company credit card through April 30, 2007. Throughout that
period, Rayovac shall also pay for all maintenance on the car, consistent with
company policy.

 

B. Lee will continue to have the right to use Rayovac’s membership at Bishops
Bay Country Club through August 31, 2005, consistent with the current terms of
his use. Specifically, Lee will continue to be responsible for $200.00 of the
membership fee and for all other fees and costs resulting from his personal use
through August 31, 2005. Lee shall have no membership rights through Rayovac
after August 31, 2005.

 

C. Rayovac shall reimburse Lee for expenses incurred by Lee before April 30,
2007 for tax and/or estate planning services, to a maximum of $10,000.00